Title: From Thomas Jefferson to William Higgins, 9 July 1807
From: Jefferson, Thomas
To: Higgins, William


                        
                            Sir
                     
                            Washington July 9. 07.
                        
                        The preceding is a copy of my letter of May 23. committed to the Chesapeake frigate. by the present express
                            vessel sent by the Navy department to the Mediterranean, you will learn the accident which has prevented the Chesapeake
                            from pursuing her destination. by some of our armed vessels now ordered immediately home I am in hopes you will be able to
                            send the wine asked for. it may be doubted whether any other conveyance will occur for a considerable time. I salute you
                            with esteem & respect.
                        
                            Th: Jefferson
                     
                        
                    